DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28-35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdler et al. (US 10,571,317 B2) in view of Gysling et al. (US 7,261,002 B1).
Regarding claim 21, Erdler discloses a tube (1; fig. 1) for conducting a fluid flowing through the tube (1) in a predetermined flow direction (direction of arrow 4), the tube (1) comprising: a tube wall (wall of tube 3) which defines a lumen of 
Regarding claims 22 and 28-32, Erdler discloses wherein the tube (1) has a maximum first flow cross-section more than 20 mm2 and/or has a circular design (tube 1 has at least a circular design; fig. 1);  upstream of the bluff body (2) the tube (1) comprises a hollow cylindrical, first sub-segment that encloses a cylindrical first region of the lumen (a hollow cylindrical first sub-segment of tube 3 encloses a cylindrical first region of the lumen upstream of diaphragm 2; fig. 1), and 
Regarding claims 34, 35, and 37, Erdler discloses wherein the bluff body (2) is configured to increase a flow velocity of the fluid flowing passed and/or through, and/or to decrease a static pressure prevailing in the fluid flowing passed and/or through, and/or to produce a pressure difference dependent on a volumetric flow of the fluid along a measuring section defined by the first and second sub- segments of the tube wall (diaphragm 2 produces a pressure drop dependent on a volumetric flow of fluid along the measuring section; c. 4, ll. 22-24); wherein the bluff body (2) is configured to induce vortices in the fluid flowing past such that a Karman vortex street is formed in the fluid flowing downstream of the bluff body and/or along a measuring section defined by the first and second sub-segments of the tube wall (at least flat surfaces of diaphragm 2 facing a fluid flow induce vortices in the fluid flowing downstream of diaphragm 2); wherein the bluff body (2) is an orifice plate (diaphragm 2 is an orifice plate; c. 4, ll. 1-3).
Although Erdler discloses the relative thickness of a maximum wall thickness and a sub-segment wall thickness, it is silent on the precise measurements. 
Gysling et al., herein Gysling, teaches a flow measurement system with a tube wall (1) having a maximum wall thickness of more than 1 mm (wall thickness is 0.22 inches which is about 5.6 mm; c. 15, ll. 13-21). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler with the wall thickness of Gysling as wall thickness is a result-effective variable, that may be set based on desired sensitivity 
Regarding claims 33 and 38, Erdler in view of Gysling disclose the invention as set forth above.
Although Erdler discloses tube (1) is formed as a single piece of steel (c. 4, ll. 17-19), it is silent on the flanges (18, 19) formed of the same molded part as the tube and manufacturing the tube by metal injection molding.
However, Erdler teaches the tube is formed of one piece from a uniform material (c. 2, ll. 41-48) and it is well known in the art of manufacturing to form a steel component by metal injection molding.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler in view of Gysling to form the mounting flanges of the same piece as the tube to provide a measurement arrangement having a simple structural design (Erdler, c. 2, ll. 36-48). Further, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler in view of Gysling to form the diaphragm of Erdler by metal injection molding to reduce cost and improve consistency.

Claims 23-27, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdler et al. (US 10,571,317 B2) in view of Gysling et al. (US 7,261,002 B1), and further in view of Rogers et al. (US 8,548,753 B2).
23-27, Erdler in view of Gysling disclose the invention as set forth above with regard to claims 21 and 22. Erdler further discloses at least one region (3) has a second flow cross-section deviating from a maximum first flow cross-section with respect to size and/or shape (opening 3 of diaphragm 2 has a second flow cross-section deviating from a maximum flow cross-section; fig. 1).
Erdler in view of Gysling are silent on the tube having cross-sections of different sizes.
Rogers et al., herein Rogers, teaches a tube (54; fig. 3) for conducting a fluid flowing through the tube (54) in a predetermined flow direction (direction of arrow 52), wherein the tube (54), in at least one region has a second flow cross-section (62) deviating from a maximum first flow cross-section (56) with respect to size and/or shape (throat portion 62 of venturi tube 54 has a cross-section deviating from a maximum flow cross-section at inlet 56; fig. 3); wherein, in a region upstream of a center region (62) and downstream of the first flow cross-section (56), the tube has a third flow cross-section (at neck-down portion 58), which deviates from both the first flow cross-section (56) and the second flow cross-section (62) and is circular and/or larger than the second flow cross-section (62) of the tube (neck-down portion58 has a cross-section that deviates from both the cross-section of inlet 56 and cross-section of throat 62 and is larger than throat 62;  fig. 3), and in a region downstream of the center region (62), the tube has a fourth flow cross-section (64), which deviates from both the first flow cross-section (56) and the second flow cross-section (62) with respect to size and/or shape and is identical to the third flow cross-section (58) and/or circular and/or larger than the second flow cross-section of the tube (a cross-section of exit cone 64 deviates from 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler in view of Gysling with the venturi arrangement of Rogers to provide a more accurate means of measuring fluid flow despite changes in density of the medium to be measured. In modifying the apparatus of Erdler in view of Gysling, the throat portion of Rogers would be disposed at a measuring region at the center of tube 1 of Erdler. In the resulting apparatus, a first sub-segment defines the third flow cross- section (sub-segment of the wall of tube 1 containing fillet 10 of Erdler would define an edge of neck-down portion 58 of Rogers), and wherein the second sub-segment defines the fourth flow cross-section (sub-segment of the wall of tube 1 containing fillet 9 of Erdler would define an edge of exit cone 64 of Rogers).
 Regarding claims 39 and 40, Erdler in view of in view of Gysling disclose the invention as set forth above with regard to claims 21 and 22. Erdler further 
Erdler in view of Gysling are silent on the specific type of strain sensor.
Rogers teaches a flowmeter sensor element is piezoelectric (vortex sensor 82 is piezoelectric; c. 4, ll. 52-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler in view of Gysling with the piezoelectric sensing of Rogers to provide accurate sensing of vibrations of the tube wall.
39. (New) A transducer for detecting at least one measurement variable of a flowing fluid, the transducer comprising: a tube according to claim 21; a piezoelectric, capacitive or optical first sensor element, which is fixed to or near the first sub-segment of the tube wall and is configured to detect elastic deformations of the first sub- segment and to convert the detected deformations into a first sensor signal corresponding to the deformations using a voltage dependent on the deformations and/or using an electrical current dependent on the deformations; and a piezoelectric, capacitive or optical second sensor element, identical to the first sensor element, which is fixed to or near the second sub-segment of the tube wall and is configured to detect elastic deformations of the second sub-segment and to convert the detected deformations into a second sensor signal corresponding to the deformations using a voltage dependent on the deformations and/or using an electrical current dependent on the deformations.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdler et al. (US 10,571,317 B2) in view of Gysling et al. (US 7,261,002 B1), and further in view of Oda (JP 2001-194193 A).
Regarding claim 36, Erdler in view of Gysling disclose the invention as set forth above with regard to claim 21.
Erdler in view of Gysling are silent on the bluff body being prismatically shaped.
Oda teaches a vortex flowmeter wherein a bluff body (31) is a prismatically shaped disturbance body (vortex generator 31 is a triangular prism; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Erdler in view of Gysling with the prism-shaped bluff body of Oda to provide a flow meter having an extensive range of measurement by providing regular and stable vortexes (Oda, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852